 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDCameron Iron Works,Inc.andInternational Brother-hood of ElectricalWorkers, AFL-CIO, LocalUnionNo. 716. Case 23-CA-3788November 12, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn June 18, 1971, Trial Examiner Fannie M. Boylsissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.The Respondent argues that the result reached bythe Trial Examiner is inconsistent withWarner GearDivision of Borg-Warner Corp.,102 NLRB 1223.In that case, because of contractual guarantees, theTrial Examiner found, and the Board affirmed, that"union stewardship necessarily involves taking timeout from normal working time for the performance ofunion functions." In this case, as the Trial Examinernoted, there was no such contractual requirement.The Respondent argues that this is a distinctionwithout a difference, because there existed here apractice of permitting stewards to utilize working timefor the, performance of steward functions. In our view,there is a difference, in that a practice, while not to belightly disregarded, does not necessarily freeze theparties in a rigid mold, to which reasonable exceptionsor qualifications may not be made. Unfortunately inthis case neither party explored with the other whatsolutions were available-e.g., whether Baker mighthave been permitted to perform some union functionsduring working hours, perhaps more limited in scopeand timing than would have been the case with a non-leadman, or whether the Union might even agree to atotal restriction of Baker's stewardship duties duringwork time because of the allegedly demanding natureof the leadman assignment. It is surely not inconceiv-able that some mutually satisfactory arrangementcould have been worked out.In the absence of such efforts, we agree with theTrial Examiner that Respondent could not arbitrarilyrestrict the right of the employees and their Union tobe represented by the man they desired to haverepresent them.While, as indicated inWarner Gear,the employer surely has a legitimate interest in theeffective utilization of working time, the employeesalsohave a legitimate statutory interest in thedesignation of their representatives for purpose of194 NLRB No. 23collectivebargaining. InWarner,theExaminerconcluded that there was no room for seeking anaccommodation between these interests because ofthe contractual commitment. Here we think thatroom existed, particularly in light of the absence ofsuch a contractual commitment.Itwill be apparent from this discussion that we feelconstrained to give narrow application to the holdingofWarner Gear.Employees' statutory rights shouldnot be diluted in the absence of compelling evidencethat other considerations require such limitations.Even then, only such limitations as appear to bereasonable and necessary to accommodate thoseconsiderations can be permitted. Where the facts, ashere, indicate that much less restrictive measurescould have preserved the freedom of employees andtheir union to designate a steward, we are unwilling tofind that the Act permits the employer to impose thedrasticmeasure of conditioning Baker's selectionupon his acceptance of a demotion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Cameron Iron Works, Inc., Houston,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.MEMBER KENNEDY,dissenting:Contrary to my colleagues, I would not find that inthe circumstances of this case Respondent, byrequiring its employee Keith B. Baker to resign hisposition as union steward as a condition to theretention of his position as leadman, interfered with,restrained, and coerced its employees in the exerciseof their Section 7 rights, in violation of Section 8(a)(1)of the Act.Respondent is engaged in the manufacture offorgings, oil tools,mill products, and extrusions. Itsfacilities consist of the main plant and offices at Katyand Silber Roads, Houston, Texas, and the Cypressplant, located some 12 miles to the west. Respondenthas approximately 2,100 hourly paid employees atthese two facilities.The Union is the certifiedcollective-bargaining representative of itsmainte-nance electricians, numbering up to 100. The rest ofthe employees are represented by a local of theInternational Association of Machinists and Aero-space Workers. Maintenance electricians are assignedto both the Katy and the Cypress facilities. Respon-dent has had a long history of amicable collectivebargaining with both labor organizations.Baker is employed as a leadman at Respondent's CAMERON IRON WORKS, INC.169Cypress plant. Under the terms of Respondent'scontract with the Union, leadmen receive 20 cents perhour above the rate of the classification in which theyare assigned.The employees at the Cypress facilitywork on a continuing-shift basis, with the first shiftbeginning' at 7 a.m. and ending at 3 p.m.; the secondshift being from 3 p.m. to 11 p.m.; and the third shiftbeing from 11 p.m. until 7 a.m. Stewards selected anddesignated by the Union have been- allowed to spendthe necessary time on the job investigating com-plaints, adjusting grievances, and conferring withemployees and company officials about these matters.Leadmen are assigned to particular crews of employ-ees and are responsible for implementation of workorders. In this capacity, leadmen are charged withsubstantial authority and control over the employeesassigned to them.Baker wasemployed by the Respondent in January1968 asa journeymanelectricianand in November1968 became the Union's steward. In April 1969, hewas promoted to a leadman. Sometime prior toOctober 1970, Baker was assigned to the secondshift-3 p.m. to 11 p.m. At that particular time nosupervisory personnel were assigned to that shift.Since that shift was without supervision, the leadman,Baker, was in charge of the operation.In September 1970, Baker began devoting a sub-stantial amount of working time to the investigationof an unusually large number of grievances which hadaccumulated.Respondent became seriously con-cerned as to whether Baker could effectively performas a leadman and at the same time also carry out hisduties as union steward. Accordingly, on October 8,1970,Respondent'sMaintenance SuperintendentWhite called Baker into his office and informed himthat he would be required to make a-choice betweenbeing a leadman and continuing to serve as the unionsteward. Baker was told that if he elected to continuein his position as leadman he would be required toresign as steward and that if he elected to maintain hissteward's position he would be reassigned to thejourneyman electrician classification which he for-merly held. As Respondent's Maintenance Superin-tendent White testified, Respondent felt that Baker:... couldn't adequately cover both jobs. Hecouldn't do the company a good jobas leadmanand he couldn't do the company adequate-Imean, the union a good job as union steward .. .to do both jobs, he would have to be available toanybody at anytime, to process their grievances.Or he would also have to be available to theCompany at anytime to do his day-to-day work,and to follow through on his job as a leadman.Respondent's Manager of Industrial Relations Fran-zen testified that at the Cypress plant, on the secondshift, the responsibilities called for by Baker's job asleadman were incompatible with his duties as unionsteward:I think it reasonable to reach that conclu-sion, if you think about just simply the geographi-cal area, 1,600 acres, 500 acres for this particularactive facility; power stations in one end of the 500acres, a building in the other end; three-quarters ofa mile between the two major buildings; electricalwires and currents going all over the 500 acres andwith a leadman by himself with no supervision onthe second shift; and is responsible for thejourneyman electricians and everything that mightcome up or is scheduled to be done on this shift. Idon't see how he could effectively do both.Respondent does not take the position that none ofits leadmen may occupy both a position as a leadmanand at the same time as a union steward; it isconfining its contentions solely to that of the secondshift leadman over the maintenance electricians-theposition regularly occupied by Baker. It simply takesthe position that Baker's job on the second shift,where there was no supervision present during most ofthe time, required that Baker devote his full time to hiswork and that his duties as union steward precludedhim from doing that during working hours. Respon-dent has not been charged with a violation of Section8(a)(3) of the Act, and it is not contended that itsaction against Baker was motivated by any antiunionconsiderations. Respondent's Manager of IndustrialRelations Franzen testified that there are positions inthe Company occupied by leadmen in which it wouldbe both feasible and practical for an employee toserve as a union steward and at the same time be aleadman.While Respondent's conduct in the instant case mayappear to beprima faciediscriminatory, on closerexamination and upon consideration of all attendingcircumstances I am persuaded that such conduct isnotproscribed.Respondent'switnessestestifiedcredibly that the Respondent considered its leadmenvery importantin its operationsand placed greatreliance on their performance. In September orOctober 1970, Respondent talked to its leadmenabout rotating them in their positions; the leadmenagreed. At this time, Respondent was actually lookingfor a supervisor and was testing to see which of itsleadmen would best qualify for a supervisory position.Respondent was also of the view that the job of aleadman was a full-time position, and it wanted a full-time man for such a full-time job. Respondent madeno effort to prohibit its stewards from handling theUnion's business on working time. No hostility wasshown by Respondent either to the Umon or to theright of its employees to concerted activity; there wasno antipathy to the Union. As found by the TrialExaminer, there was a long and harmonious bargain- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDing relationship with the Union,and a completeabsence of union animosity.Respondent's contract with the Union contains noprovisions granting its stewards any rights to devoteworking time to union business.Although it isnormally a protected concerted activity to present andhandle grievances,an employer may impose reasona-ble rules relating to the prosecution of such matters onworking time.In the absence of a contractualagreement permitting the investigation and prosecu-tion of complaints on working time,the rights ofemployees and of union stewards to undertake suchactivitiesmay be limited.Russell Packing Co. andPeerless Packing Co.,133 NLRB194, 196.The Boardand the courts have long recognized the right of anemployer to make and enforce reasonable rulesgoverning the conduct of its employees on companytime,even though these rules may limit the statutoryright of employees to engage in union or concertedactivities.Terry Poultry Company,109 NLRB 1097.See alsoPeyton Packing Co., Inc.,49 NLRB 828, 843,enfd.142 F.2d 1009(C.A. 5).As I view this case,it is indistinguishable fromWarner Gear Division,Borg-Warner Corporation,102NLRB 1223.In adopting the decision of the TrialExaminer inWarner Gear,supra,the Board reasonedthat while the Act protects the right of employees tojoin unions and to participate in its activities it doesnot give employees the right to engage in unionactivities during working time;such right must arise,ifat all, from a contract.In situations where theunion's stewardship necessarily involves the utiliza-tion of working time for the performance of unionfunctions and the union steward is denied a promo-tion it becomes necessary to determine whether thedenial of the promotion is predicated on animositytoward the union,in which event the Board wouldfind discrimination,or whether it stems from a desireto have employees devote all their production time totheir work,in which event the Board would not finddiscrimination.That the latter alternative might alsotend to discourage employees from seeking or holdingsteward positions was not deemed by the Board to bedeterminative in that context,unless it also appearedthat the company denied promotions because of pastunion activities during working time-which thenwould be tantamount to discrimination on the basis ofunion membership alone.In the instant case, finding no evidence of antiunionanimus or discrimination,and in application of thelegally and logically sound principles announced inWarner Gear,Iwould reverse the Trial Examiner anddismiss the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BoyLs, Trial Examiner: This case, initiated bya charge filed on October 20, 1970,and a complaint issuedon January 6, 1971, was tried before me in Houston, Texas,on May 5, 1971. The complaint, as amended at the hearing,alleges thatRespondent,Cameron Iron Works, Inc.,violated Section 8(a)(1) of the National Labor RelationsAct, as amended,by requiring an employee,Keith B.Baker, either to accept a demotion from his position asleadman to that of journeyman electrician or to resign hisposition as union steward.'In its answer Respondentadmitted giving Baker this option but denied that its actionwas in violation of the statute.Upon the entire record and after a careful considerationof the briefsfiled bythe General Counsel and Respondent,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondentis a Texascorporationhaving its principaloffice and place ofbusiness in Houston,Texas,known asthe Katy facility, and a facility at Cypress, Texas, where it isengaged in the manufacturing of forgings,oil tools,millproducts,and extrusions.The Cypress facility is the onlyone hereinvolved. During the 12-month period precedingthe issuanceof the complaint,which is a representativeperiod,Respondent manufactured,sold, and distributedproductsvalued in excessof $50,000 which wereshippedfrom its Houstonand Cypressfacilitiesdirectly to pointsoutside the State of Texas.I find thatRespondent isengaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodofElectricalWorkers,AFL-CIO, Local Union No. 716,herein calledthe Union,is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICE ALLEGEDA.The Issue PresentedThe sole questionpresentediswhetherRespondentviolated Section 8(a)(1) of theAct by requiring UnionSteward KeithB. Baker to resign his union position or bedemoted from his position of leadman tothe lesser payingjob of journeymanelectrician.B.The Undisputed Facts and ConclusionaryFindingsRespondent'smain plant and office,known as the Katyoperation,is located in Houston and its other facility,known as the Cypress facility, where Baker works, is about1The complaint which had originally described Baker's union positionas that of"union subcommitteeman,"was amended at the hearing todescribe it correctly as "union steward." CAMERON IRON WORKS, INC.17112miles away. There are about 2,100 hourly paidemployees at the two facilities, about 80 to 100 of whom,employed at one or the other of the two facilities, aremaintenance electricians represented by the ChargingUnion. The remainder of the employees are represented byanother labor organization. Respondent has had a longhistory of bargaining and amicable relations with boththese labor organizations.The Union has a chief steward and four or five otherstewards servicing Respondent's maintenance electriciansat the two facilities. All except Baker worked at the Katyfacility.Baker was employed by Respondent in January 1968 as ajourneyman electrician. In November 1968 he became aunion steward. In April 1969 Respondent promoted him tothe position of leadman. Respondent voiced no objection toBaker's performance of both leadman and union-stewardwork until October 8, 1970. On that date, after having firsttalked to Plant Engineer Kraft about the matter, Mainte-nance Superintendent White called Baker into his officeand told him that he, Baker, could not continue to be both aleadman and a union steward and would either have toresign from his union position or be demoted to the positionof journeyman electrician, a job which paid 20 cents anhour less than the leadman's job. White told Baker thatRespondent did not believe Baker could do a good job forRespondent and also for the Union at thesametime. Bakerasked for and was given some time in which to make up hismind as to what he should do. About 2 days later Bakerinformed White that he had decided to keep his"leadmanjob.2The Union's contract with Respondent is silent as towhether union stewards shall be permitted to perform theirduties as stewards during working hours but Respondenthas never objected to this being done and has always paidthe stewards for working time spent on investigating andprocessing grievances. It was the duty of union stewards toinvestigate alleged violations of the union contract andemployee grievances, to attempt an informal resolution ofthese matters, and, with the assistance of the chief steward,to process grievances through the several steps provided inthe contract.Until about September 1970 when twogrievances involving the application of seniority provisionsof the contract to the transfer and retention of leadmenresulted in an arbitration proceeding, all grievances hadbeen amicably settled without the invocation of thecontract's arbitration provisions.The duties of union stewards have not generallyconsumed much time. As Manager of Industrial RelationsFranzen testified, sometimes a year will pass without agrievance being filed. In 1970, however, due largely to acutback in Respondent's operations in July, a greaternumber of grievances than usual were filed. Baker met withmanagement 8 or 10 times during 1970 about variousgrievances and, as steward, he signed the two grievances2Baker promptly informed Chief Steward Follett orally of his decisionto resignhis steward's job and did not thereafter performanyduties as asteward. The Union, however, did not name anyone to replace him untilafterThanksgiving when Respondent insisted that Baker give writtennotice to White of his decision. The Union then named another electricianas acting steward, apparently taking the position that on its books, Bakerwould remain the union steward pending the outcome of this unfair laborwhich resulted in the arbitration proceeding. Each of hismeetings with management took about 20 or 25 minutes. Inaddition, of course, he talked to the employees who hadgrievances and with the chief union steward. Some of thesediscussions were before or after his shift, especially if theyinvolved employees on shifts other than his own, some wereduring lunch or break periods and some were duringworking time. No representative of Respondent ever askedBaker not to talk to employees about their problems duringworking time or tospend lessworking time on such matters.MaintenanceSuperintendentWhite testified that evenduring the period of mounting grievances following thecutback in July 1970, he was satisfied with Baker's work asa leadman. Manager Franzen agreed that Respondent hadno complaint about Baker's performance of his job asleadman. It is therefore difficult to understand Respon-dent's position that there was something "incompatible"about Baker's performance of the duties of leadman andsteward at the sametime.Respondent is unwilling to takethe position thatnoneof its leadmen may occupy bothpositions and is confining its contentions solely to that of asecond-shift leadman over themaintenanceelectricians, theposition Baker regularly held. Although acknowledgingthat the latter position is clearly within the bargaining unitof maintenanceelectricians, Respondent takes an ambiva-lent position with respect to whether Baker is an employeeor a supervisor within themeaning ofthe Act. For thisreason a description of his duties, as disclosed by therecord, is setforth below.Respondent operates three shifts-the first one from 7a.m. to 3 p.m., the second one from 3 p.m. to 11 p.m., andthe third one from 11 p.m. to 7 a.m. Until October 1970Baker was on the second shift.3 He worked as a crew withtwo journeyman electricians, taking care of Respondent'selectrical equipment on a 500 acre tract. At one end of thistract was the extrusion plant and at the other end, aboutthree-fourths of a mile away, was the roll mill. A substantialpart of the work of the crew was preventive maintenancework. The journeyman electricians working with Bakerwere skilled and responsible employees and on occasionsthey as well as the electricians on the third shift hadperformed their work without a leadman or supervisorbeing present on the shift. Their supervisors were theelectrical foreman and the maintenance superintendent,George F. White, both of whom regularly worked on thefirst shift. The foreman usually worked about an hour orhalf hour overtime and the maintenance superintendentabout 2 hours overtime each day. The foreman gave writtenworkassignmentstoBaker who would transmit theassignmentsto the two journeyman electricians and workwith them in executing the orders. The three of them dailyinspected the whole electrical distribution system. Asleadman, Baker followed up on the jobassignments to seethat they were performed and requisitioned neededmaterials. If an emergency should arise when no supervisorpracticeproceeding.The Union filedcharges againstRespondent onOctober 20, 1970.SOn that dateBaker was transferred for a 2-monthperiod to the firstshiftwhere he was leadmanover six journeymanelectriciansThis transferwas part of a plan byRespondent to rotate its leadmenfor the purpose ofevaluatingtheir potentialitiesfor a supervisoryposition. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas present, Baker was expected to get in touch with asupervisor by phone to ascertain how the situation shouldbe handled.4 No occasion had ever arisen for Baker torecommend the discipline of any journeyman electrician onhis crew, but Maintenance Superintendent White testifiedthat if Baker should ever make such a recommendation,White would independently investigate the matter andwould weigh heavily the word of Baker over that of otheremployees. Neither this or any other evidence in the recordwarrants the conclusion stated in Respondent's brief thatBaker had authority to effectively recommend disciplinaryaction-one of the indicia of supervisory status.On the basis of all the evidence, I find that Baker was anemployee and not a supervisor during all periods relevantherein.Under the statute employees are guaranteed theright to engage in union and other concerted activities fortheirmutual aid and protection and supervisors areexempted from statutory protection for engaging in suchactivities. There is no room for the creation of a category of"quasi-supervisors," who are protected in their right to berepresented by a union but who may not themselvesparticipate in the role of representing themselves and fellowemployees. Baker, like many other highly skilled employeeswith leadership qualities,may well have been especiallyvaluable to his employer but those same qualities may alsohavemade him the natural choice of employees forleadership in a union representation role. He is just as muchprotected in the exercise of his Section 7 rights as any otheremployee and Respondent's demand that he give up hisunion role as the price of retaining the responsible andhigher paying job which he now holds was manifestly aninterference with the exercise by Respondent's employeesof their Section 7 rights, in violation of Section 8(a)(1) of theAct.Respondentargues inits brief that the duties of Baker'sjob on the second shift, where there is no supervisor presentduring most of the time, require that he devote his full timeto his work and that his duties as union steward precludehim from doing that. The testimony of Respondent'srepresentatives that Baker did in fact satisfactorily performhiswork as leadman at all times, even when the peaknumber of grievances was being filed and processed,appears inconsistent with Respondent's claim thatBaker'sunion duties conflicted with his performance of leadmanduties.Nevertheless, if a neglect by Baker of his leadmanduties to perform union-steward duties should ever becomea problem, there would appear to be no reason whyRespondent may not require a curtailment, of the use ofworking time for the handling of union business. As theBoard has many times reiterated, workingtime isfor work,and "in the absence of contractual agreement permittingthe investigation and prosecution of complaints on workingtime,the rights of employees and union stewards to4Although Baker was not expressly told that he had authority to bungin employees from other shifts or leadmen from other crafts to help out inemergency situations when management representatives could not bereached, and he apparently never had occasion to do so, MaintenanceSuperintendentWhite testified that Baker had authority to do this and thatsome leadmen in the past had done this. White acknowledged,however,that he would expect ajourneyman electrician to do the same thing in anemergency when his leadman and supervisors could not be reached.5To like effect;TerryPoultry Co,109NLRB 1097, 1098(1954),undertake such activities may be limited."(Russell PackingCo., 133 NLRB 192, 196 (1961)).5Respohdent appears to rely upon the Board's decision inWarner GearDivision,Borg-Warner Corporation,102 NLRB1223 (1953) as a precedent for its action in this case. I donot regard that case as controlling here. There the Boardheld that the employer did not violate Section 8(a)(3) and(1) of the Act by refusing to promotea unionsteward to amore responsible job which would have required fullattention to his duties. But the union contract in theWarnercase had expressly provided that union stewards couldperform union duties on the employer's time up to amaximum of 5 hours a week without loss of pay and theBoard found that the employer was motivated by a businessneed to have a full-time worker on the job to which itrefused to promote the union steward rather than by anyantiunion motivation, an element necessary to prove the8(a)(3) violation alleged.'Here, the Union's contract, with Respondent does notprovide for any use of working time for the handling ofunion-steward duties. Although in practice Respondenthad permitted its own time to be utilized for this purpose,this practice had never presented a problem because therewere normally not many grievances presented. Sometimes awhole year would pass without the Union filing anygrievance.IfRespondent feels it is necessary to change itspresent practice of permitting working time to be used forthe processing of employee grievances in order to assureitself that Baker will not neglect his leadman duties, there isno reason to assume,in view of Respondent's past amicablerelationswith the Union, that appropriate arrangementscannot be made with the Union to assure Respondent thatBaker, while a union steward, will continue to perform hisleadman duties satisfactorily.Respondent is not charged with a violation of Section8(a)(3) of the Act and it is not alleged that its action againstBaker was motivated by antiunion considerations, as wasalleged in theWarnercase.At issue here is only whetherRespondent's action tended to interfere with the exercise byemployees of their Section 7 rights. It clearly did and wastherefore in violation of Section 8(a)(1) of the Act .6CONCLUSIONS OF LAW1.By requiring employee KeithB. Bakerto resign hisposition as union steward as a condition to the retention ofhispositionas leadman,Respondent interfered with,restrained,and coerced its employees in the exercise of theirSection 7 rights, in violation of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Northside >aectric Co.,151NLRB 34, 42 (1965). See alsoNLRB. v.Babcock & Wilcox Co.,351 U.S 105 (1956),6The presenceof a discriminatorymotivation is, of course, notnecessary in order tofind an interference withemployee rightsin violationof Sec 8(a)(1), as distinguished from discrimination in violation of Sec8(a)(3) of the Act.TextileWorkers Unionv.DarlingtonManufacturingCompany,380U.S. 263, 268-269;RobertshawControlsCompany v.N.L R B.,386 F.2d 377, 383 (C.A.4), Allegheny Beverage Corporation,172NLRB No 65, enfd. 424 F.2d 1366 (C.A 5). CAMERON IRON WORKS, INC.173THE REMEDYIthaving been found that Respondent has violatedSection 8(a)(1) of the Act, my Recommended Order willrequire that it cease and desist therefrom, that it notifyBaker and the Union that it will no longer require aleadman in Baker's position to relinquish his position asunion steward as a condition to the continuation of his jobas leadman and that it post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended: 7ORDERRespondent, Cameron Iron Works, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Requiring any employee, as a condition to holding theposition of leadman, to resign from or reject the position ofunion steward.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Notify Keith B. Baker and International Brotherhoodof ElectricalWorkers, AFL-CIO, Local Union No. 716, inwriting, that it will no longer require Baker or any otheremployee serving as leadman to resign from or reject theposition of union steward as a condition to his occupyingthe position of leadman.(b) Post at its facilities at Cypress and at Katy copies ofthe attached notice marked "Appendix." 8 Copies of thenotice, on forms provided by the Regional Director forRegion 23, after being signed by an authorized representa-tiveofRespondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily'posted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.9T In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.8 In the event that the Board's Order isenforced bya Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcingan Order ofthe National Labor Relations Board."9 In the eventthatthis recommended Order is adoptedby the Boardafter exceptionshave beenfiled, this provision shall be modified to read:"Notify theRegional Director for Region 23, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require KeithB. Bakeror any otheremployee occupying the position of leadman to resignfrom or reject the position of union steward as acondition to his continuation in the position ofleadman.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed under Section 7 of the NationalLaborRelationsAct, as amended.CAMERON IRON WORKS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Dallas-BrazosBuilding,1125Brazos Street,Fourth Floor,Houston, Texas 77002, Telephone 713-226-4296.